Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: 20084201F

Release Date: 10/17/08
CC:SB:5:SLC:--------------SCAF-109502-06
date:
to:

August 6, 2008
Internal Revenue Service
1973 N. Rulon White Blvd
Ogden, UT 84404
Attn: Frivolous Return Program, MS 4390

from:

subject:

Mark H. Howard
Senior Counsel (Salt Lake City)
(Small Business/Self-Employed)

Erroneous refund of withheld social security tax
We received a request from the Frivolous Return Program (FRP) at the Ogden
Campus for advice involving returns filed as part of a scheme in which taxpayers file
returns reporting no income but claiming refunds based on income tax withholding and
Federal Insurance Contributions Act (FICA) tax withholding. We previously provided
you with a response on other questions. This memorandum addresses false claims for
refund, which include the Old Age and Survivor Disability (OASDI) portion of withheld
FICA tax (i.e., withheld social security tax).
ISSUE
When a return falsely reports and claims a credit for withheld social security tax
and the Service makes an erroneous refund based on that request, can the Service
recover these amounts using the assessment procedures provided in I.R.C.
§ 6201(a)(3)?
CONCLUSION
The Service may assess the amount of the withheld social security tax that was
erroneously refunded pursuant to the procedures provided in I.R.C. § 6201(a)(3).

SCAF-109502-06

2

FACTS
For our opinion in this matter, we have relied on the facts set out below. If you
believe we have misstated the facts or omitted key facts, please let us know as this
could affect our opinion in this matter.
Division Counsel SBSE and the IRS FRP based in Ogden, Utah, asked us to
provide assistance in the issuance of notices of deficiency asserting fraud against
parties who have filed frivolous returns using the pattern promoted by Peter Eric
Hendrickson in his book, “Cracking the Code.” Persons who follow this pattern report
none of their wages as income. They attach to their Form 1040 return a Form 4852,
substitute for Form W-2, in which they report wages of $0 but report the full amount of
withholding for income tax, social security, Medicare and state income tax withholding.
Most returns following this scheme claim an income tax withholding credit for the
combined amount of the income tax withholding, social security withholding and
Medicare withholding. Some of the persons filing returns following this scheme claim a
credit for excess social security payments on line 64 of the Form 1040 even though the
taxpayers have not had withholding of social security taxes on income which exceeds
the annual wage base amount for the given year. In either case, if the Service does not
recognize the return as a frivolous return, it may process the return and issue the
refund. The Service has asked us to determine how to recover an erroneous refund
amount based on a false claim for withheld social security tax.
LAW AND ANALYSIS
The Internal Revenue Code (IRC) imposes FICA tax on every employer equal to
a percentage of wages paid by the employer with respect to employment. I.R.C. §§
3111. The Internal Revenue Code imposes a corresponding FICA tax on every
employee equal to a percentage of wages with respect to employment. I.R.C. §§ 3101.
The FICA tax consists of two components, an OASDI portion and a Medicare portion.
Wages for FICA purposes are defined by I.R.C. § 3121(a). The OASDI portion of the
FICA tax applies to wages as described in I.R.C. § 3121(a)(1). This provision provides
that the OASDI portion of the FICA tax applies to wages equal to the contribution and
benefit base (wage base) defined by section 230 of the Social Security Act (42 U.S.C. §
430). Accordingly, under I.R.C. § 3121(a)(1), after wages exceed the annually adjusted
wage base ($102,000 for 2008), they are no longer subject to the OASDI portion of the
FICA tax.
Pursuant to I.R.C. § 3102, employers have an obligation to withhold FICA tax
from the wages of the employee and pay them over to the Service. If the employer
withholds taxes on wages in excess of the wage base for a given year, the employer is
supposed to repay the excess to the employee and claim a credit for that amount on the
employer’s Form 941 return. However, the regulations make clear that the employer
may make this correction only if the employee has not claimed or will not claim a refund

SCAF-109502-06

3

or credit for the amount of the excess collected by the employer. See Treas. Reg. §§
31.6413(a)-2(a) and 31.6402(a)-2(a).
Some individuals work for more than one employer. In that situation, the
combined withholding of FICA tax amounts by the two or more employers may exceed
the amount due on the annual wage base. In that event, the employee may claim a
credit for the excess pursuant to I.R.C. § 31(b) and Treas. Reg. § 1.31-2 on an income
tax return, and if there is an overpayment receive a refund; or, if the employee is not
required to file an income tax return, and does not file an income tax return, the
employee may claim a special refund on Form 843 pursuant to I.R.C. § 6413(c)(1) and
Treas. Reg. § 31.6413(c)-1(a)(1)(i), (b)(1). If the taxpayer claims the excess social
security tax withholding as a credit under I.R.C. § 31(b), then the statute treats that
excess as an amount withheld at source as tax under I.R.C. § 3402 for purposes of
subtitle A, i.e., as income tax withholding. We note that I.R.C. § 31(b) references
amounts “determined by the taxpayer or the Secretary” as excess social security tax
withholding. The Treasury Department has promulgated Treasury Regulations to
implement this provision. Those regulations, found at Treas. Reg. § 1.31-2(a)(2) and
(3), provide, in relevant part, as follows:
(2) An employee who is entitled to a special refund of employee tax with respect
to wages received during a calendar year and who is also required to file an
income tax return for such calendar year . . . may obtain the benefits of such
special refund only by claiming credit for such special refund in the same manner
as if such special refund were an amount deducted and withheld as income tax
at the source. . .
(3) The amount of the special refund allowed as a credit shall be considered as
an amount deducted and withheld as income tax at the source under Chapter 24
of the Internal Revenue Code. . . If the amount of such special refund when
added to amounts deducted and withheld as income tax exceeds the taxes
imposed by subtitle A . . . , the amount of the excess constitutes an overpayment
of income tax under subtitle A, and interest on such overpayment is allowed to
the extent provided under section 6611 upon an overpayment of income tax
resulting from a credit for income tax withheld at source. See section 6401(b).
When the Service has made an erroneous refund as a result of a claim by a
taxpayer for an overstated income tax withholding credit, the Service recovers that
erroneous refund by making an assessment pursuant to I.R.C. § 6201(a)(3). See, e.g.,
Feldman v. CIR, T.C. Memo. 1967-91, 1967 WL 1115, at page 2 (Tax Court upheld an
I.R.C. § 6201(a)(3) math error adjustment for overstated income tax withholding
resulting from an unallowable claim of excess Social Security tax withholding). Section
6201(a)(3) provides:
(3) Erroneous income tax prepayment credits. If on any return or claim for
refund of income taxes under subtitle A there is an overstatement of the credit for
income tax withheld at the source, or of the amount paid as estimated income

SCAF-109502-06

4

tax, the amount so overstated which is allowed against the tax shown on the
return or which is allowed as a credit or refund may be assessed by the
Secretary in the same manner as in the case of a mathematical or clerical error
appearing upon the return, except that the provisions of section 6213(b)(2)
(relating to abatement of mathematical or clerical error assessments) shall not
apply with regard to any assessment under this paragraph.
Amounts claimed by the taxpayer and refunded under I.R.C. § 31(b) are treated
as income tax withheld at source under I.R.C. § 3402 for purposes of subtitle A. Also,
amounts within section 31 are specifically excluded from the definition of a deficiency by
I.R.C. § 6211(b)(1), and are not specified in I.R.C. § 6211(b)(4). This comports with the
definition of what can be assessed under section 6201(a)(3), which is overstated
income tax withholding and overstated estimated income tax payments, both of which
are excluded from the definition of a deficiency by I.R.C. § 6211(b)(1) and Treas. Reg.
§ 301.6211-1(b).1 Therefore, we believe the amount claimed and erroneously refunded
under I.R.C. § 31(b) can be recovered in the same manner as an overstated claim for
income tax withholding. Accordingly, where amounts are claimed by the taxpayer and
refunded under the provisions of I.R.C. § 31(b), the Service can make a summary
assessment of the overstated amount claimed using the procedures provided in I.R.C.
§ 6201(a)(3).
If you have any questions, please contact me at telephone number
----------------------

-----

DEBRA K. MOE
Area Counsel
(Small Business/Self-Employed:Area 5)

By: /s/ Mark H. Howard
Mark H. Howard
Senior Counsel (Salt Lake City)
(Small Business/Self-Employed)

1 We point out that the refunded amount, constituting a rebate of the employee’s portion of the tax which
was collected by the employer and paid over to the IRS, might also be summarily assessed as retaining
its character as the employee’s portion of Social Security tax. In this regard, if the taxpayer was not
required to file an income tax return and had not filed an income tax return, the claimed excess Social
Security tax would be claimed as refundable on a Form 843. Nonetheless, where the claim for refund is
made on an income tax return, the assessment mechanism that best fits the section 31 characterization is
section 6201(a)(3).

